

AMENDMENT NO. 1 TO
LOAN AND SECURITY AGREEMENT
This Amendment No. 1, dated as of December 11, 2012 (this “Amendment”), is among
DT Warehouse V, LLC, as borrower (the “Borrower”), DT Credit Company, LLC, as
servicer (the “Servicer”), Wells Fargo Bank, National Association, as lender
(the “Lender”), Wells Fargo Securities, LLC, as administrative agent (the
“Administrative Agent”), and Wells Fargo Bank, National Association, as
collateral custodian (in such capacity, the “Collateral Custodian”) and backup
servicer (in such capacity, the “Backup Servicer”), and relates to the Loan and
Security Agreement, dated as of December 23, 2011 (the “Loan Agreement”), among
the Borrower, the Servicer, the Lender, the Administrative Agent, the Collateral
Custodian and the Backup Servicer.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Loan Agreement.
RECITALS
WHEREAS, the parties hereto desire to amend various provisions of the Loan
Agreement on the terms and in the manner set forth herein.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
Section 1.01 Amendments.
(a)The definition of “Extension Rate (Pledged Contracts)” in Section 1.1 of the
Loan Agreement is hereby amended by deleting in its entirety and replacing it
with the following:
“Extension Rate (Pledged Contracts)”: As of the Measurement Date, the percentage
of Pledged Contracts for which an extension of time to make any Scheduled
Payment thereunder has been granted by the Servicer in accordance with the
Credit and Collection Policy as of such Measurement Date (computed as the number
of whole months extended or fractions thereof and based on the number of
Contracts for which such extensions were granted during such Accounting Period
and the number of Pledged Contracts at the beginning of such Accounting Period).


(b)    The definition of “Overcollateralization Increase Event” in Section 1.1
of the Loan Agreement is hereby amended by deleting in its entirety and
replacing it with the following:
“Overcollateralization Increase Event”: The occurrence, as of any time specified
below, of any of the following events:
(i)    the average of the Delinquency Ratio (Managed Contracts) for any
Measurement Date and the two immediately preceding Measurement Dates exceeds
11.00%;

1

--------------------------------------------------------------------------------



(ii)    the average of the Delinquency Ratio (Pledged Contracts) for any
Measurement Date and the two immediately preceding Measurement Dates exceeds
11.00%;
(iii)    the average of the Net Losses Ratio (Managed Contracts) as of the last
day of any Accounting Period and the last day of each of the two immediately
preceding Accounting Periods exceeds 3.15%;
(iv)    the average of the Net Losses Ratio (Pledged Contracts) as of the last
day of any Accounting Period and the last day of each of the two immediately
preceding Accounting Periods exceeds 3.15%;
(v)    the Rolling Average Extension Rate (Managed Contracts) for any
Measurement Date exceeds 5.0%;
(vi)     the Rolling Average Extension Rate (Pledged Contracts) for any
Measurement Date exceeds 5.0%;
(vii)     the Extension Rate (Managed Contracts) for any Measurement Date
exceeds 7.0%;
(viii)     the Extension Rate (Pledged Contracts) for any Measurement Date
exceeds 7.0%; or
(ix)    the Excess Spread for any Determination Date is less than 7.0%.
(c)    The definition of “Rolling Average Extension Rate (Managed Contracts)” in
Section 1.1 of the Loan Agreement is hereby added with the following:
“Rolling Average Extension Rate (Managed Contracts)”: With respect to the
Managed Contracts, the percentage of Managed Contracts for which an extension
has been granted by the Servicer in accordance with the Credit and Collection
Policy during any Accounting Period (computed as the number of whole months
extended or fractions thereof, on a twelve (12) month rolling average basis and
based on the number of Managed Contracts at the beginning of each Accounting
Period).
(d)    The definition of “Rolling Average Extension Rate (Pledged Contracts)” in
Section 1.1 of the Loan Agreement is hereby added with the following:
“Rolling Average Extension Rate (Pledged Contracts)”: With respect to the
Pledged Contracts, the percentage of Pledged Contracts for which an extension
has been granted by the Servicer in accordance with the Credit and Collection
Policy during any Accounting Period (computed as the number of whole months
extended or fractions thereof, on a twelve (12) month rolling average basis and
based on the number of Pledged Contracts at the beginning of each Accounting
Period).

2

--------------------------------------------------------------------------------



(e)    The second sentence of Section 7.10(a) of the Loan Agreement is hereby
amended by deleting in its entirety and replacing it with the following:
“The Backup Servicer shall, on the second (2nd) Business Day after receipt of
the electronic file referred to in the preceding sentence, load such electronic
file, confirm such computer tape or diskette is in readable form and verify the
following: (i) the aggregate Principal Balance of all Pledged Contracts as of
the most recent Determination Date, (ii) the Delinquency Ratio (Managed
Contracts), Delinquency Ratio (Pledged Contracts), the Net Losses Ratio (Managed
Contracts), the Net Losses Ratio (Pledged Contracts), the Extension Rate
(Managed Contracts), the Extension Rate (Pledged Contracts), the Rolling Average
Extension Rate (Managed Contracts), the Rolling Average Extension Rate (Pledged
Contracts) and the Excess Spread as of the related Determination Date, each as
set forth in the Monthly Report and (iii) the Borrowing Base as of the related
Reporting Date (calculated as of the related Determination Date, but prior to
the date of such Monthly Report, the related Cut-off Date).”
(f)    Section 10.1(a)(xvi) and (xvii) of the Loan Agreement are hereby amended
by deleting in its entirety and replacing it with the following:
(xvi)     the Rolling Average Extension Rate (Managed Contracts) for any
Measurement Date exceeds 6.5%;


(xvii)     the Rolling Average Extension Rate (Pledged Contracts) for any
Measurement Date exceeds 6.5%;


(f)    Section 10.1(a) of the Loan Agreement is hereby amended by adding the
following:
(xxvi)     the Extension Rate (Managed Contracts) for any Measurement Date
exceeds 8.0%; or


(xxvii)     the Extension Rate (Pledged Contracts) for any Measurement Date
exceeds 8.0%.
Section 1.02 Representation and Warranties.
(a)    Each of the Borrower and the Servicer represents and warrants to the
other parties hereto as of the date hereof that (i) each of its representations
and warranties set forth in the Loan Agreement is true and correct in all
material respects as if made on the date hereof (except to the extent any such
representation and warranty expressly refers to an earlier date) and (ii) upon
the effectiveness of this Amendment, no Termination Event has occurred and is
continuing.
(b)    Each of the Borrower and the Servicer by executing this Amendment hereby
represents and warrants that (i) the individual executing this Amendment on
behalf of such party is duly authorized to do so, (ii) such party has full right
and authority to enter into this Amendment and to consummate the transactions
described in this Amendment and (iii) each of

3

--------------------------------------------------------------------------------



this Amendment and the Loan Agreement constitutes the valid and legally binding
obligation of such party, enforceable against such party in accordance with its
terms.
Section 1.03 Conditions to Effectiveness; Acknowledgement of
Overcollateralization Increase Event.
(a)    This Amendment shall become effective immediately when the parties hereto
shall have received an executed counterpart of this Amendment.
(b)    Subject to clause (a) of this Section, this Amendment will apply
beginning with the November 2012 Collection Period and shall apply to the
related Monthly Report.
(c)    The parties hereto acknowledge that an Overcollateralization Increase
Event occurred with respect to the September 2012 Collection Period and deem
that such Overcollateralization Increase Period is no longer in effect, as of
November 30, 2012.
Section 1.04 Waiver of Notice. The parties hereto waive any notices required
under the Original Loan Agreement in connection with this Amendment.
Section 1.05 Full Force and Effect.
(a)    Except as hereby modified pursuant to this Amendment, the Loan Agreement
shall continue in full force and effect and is hereby ratified and confirmed by
the Borrower in all respects. The Loan Agreement and each of the other
Transaction Documents, taken together, constitute and contain the entire
agreement of the parties hereto and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof and
thereof. Each of the Borrower and the Servicer understands that in the event of
any subsequent litigation, controversy or dispute concerning any of the terms,
conditions or provisions of this Amendment, it shall not be entitled to offer or
introduce into evidence any oral promises or oral agreements between the parties
relating to the subject matter of this Amendment not included or referred to
herein and not reflected by a writing included or referred to herein.
(b)    The execution and delivery of this Amendment shall not, except as
expressly provided herein, constitute a waiver of any provision of, or operate
as a waiver of any right, power or remedy of the Lender under the Loan Agreement
or any of the other Transaction Documents.
Section 1.06 GOVERNING LAW. THE PROVISIONS RELATING TO GOVERNING LAW CONTAINED
IN SECTION 15.6 OF THE LOAN AGREEMENT SHALL APPLY TO THIS AMENDMENT.
Section 1.07 Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Amendment.

4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or managers thereunto duly authorized, as
of the date first above written.
DT WAREHOUSE V, LLC, as Borrower


By:                         
Name:
Title:


DT CREDIT COMPANY, LLC,
as Servicer


By:                         
Name:
Title:



Signature Page to Amendment No. 1
to Loan and Security Agreement



--------------------------------------------------------------------------------





WELLS FARGO SECURITIES, LLC, as Administrative Agent


By:                         
Name:
Title:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Backup Servicer and Collateral
Custodian


By:                         
Name:
Title:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender


By:                         
Name:
Title:



Signature Page to Amendment No. 1
to Loan and Security Agreement

